Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed August 5, 2022.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/05/2022 has been entered.


Claim Amendments
           Applicant’s amendment to the claims, filed 08/05/2022, is acknowledged. 
	Claims 4, 12-19, and 23 are cancelled.
	Claims 1, 8, 22, and 30 are amended.
	Claims 1-3, 5-11, 20-22, 24-30 are pending.
Claims 1-3, 5-11, 20-22, 24-30 are under examination. 






Priority
	The instant application 16/347,461 was filed on 05/03/2019. This application is a National Stage of International Application No. PCT/US2017/059843 filed 11/03/2017, claiming priority based on U.S. Provisional Patent Application No. 62/416,893 filed 11/03/2016. 
	SEQ ID NOs: 6-11 of the instant application lack written support in provisional application 62/416,893 filed 11/03/ 2016. Sufficient written support for these features are found in WO 2018132155 A2, the publication of international application No. PCT/US2017/059843 filed 11/03/2017. Accordingly, claim 3 has an effective filing date of 11/03/2017; claims 1-2, 5-11, 20-22, 24-30 have an effective filing date of 11/03/2016.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
The prior art does not teach or fairly suggest RNA molecules as claimed comprising SEQ ID NOs: 1-2, as recited in claims 1-3, 5-11, 20-21, 27-30.

Interview Summary
An interview summary is attached to this Office action.

Withdrawal of Prior Rejections/Objections
	Rejections and/or objections not reiterated from the previous Office action mailed 05/05/2022 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-11, 29-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
This rejection is newly applied.
Claim 1 recites that the interfering RNA comprising “the sequence of any of SEQ ID NOs: 1 and 2.” The term “and” indicates that each member of the recited list of SEQ ID NOs is required as a single combination. Accordingly, a single member of the recited list cannot be “selected” from said single combination. 
For these reasons, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Dependent claims 2-3, 5-11, 29-30 are included in the basis of the rejection because they do not correct the deficiencies of the claim upon which they depend.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
This rejection is newly applied.
Claim 5 recites that the rAAV particle is a “modified AAV8 particle.” The term “modified” is a relative term, and the claim does not provide a standard for ascertaining the requisite degree. For example, it is not clear if the “modified AAV8 particle” comprises a VP1 capsid protein that has been “modified” relative to the AAV8 VP1 amino acid sequence set forth in SEQ ID NO: 5, or whether the “modified AAV8 particle” comprises a sequence that has been “modified” relative to some other AAV8 sequence. Another example, the claim does not provide a lower limit to the term “modified,” and therefore it is unclear whether the “modified” sequence embraces any AAV sequence, e.g. AAV2 VP1 amino acid sequence.
For these reasons, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Dependent claims 6-7 are not included in the basis of the rejection because they correct the deficiencies of the claim upon which they depend.

	


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
This rejection is newly applied.
This is a lack of written description rejection.
	Claim 5 recites that the rAAV particle is a “modified AAV8 particle.” The claim does not provide any limit to the modifications that may be made to an AAV8 particle. Rather, the claim embraces any modification, and any number of modifications, to an AAV8 particle. The modifications may be made to an AAV8 VP1 capsid amino acid sequence and/or an AAV8 genome nucleic acid sequence. Accordingly, the claims are directed to broad genus of modified AAV sequences. 
	The specification of the instant application only specifically describes three modifications that may be made to the AAV8 VP1 amino acid sequence according to SEQ ID NO: 5: the substitution mutations Y275F, Y447F, and Y733F. See pages 13-14, joining paragraph. The specification does not specifically describe any modifications that may be made to any another AAV8 amino acid or nucleic acid sequence. 
	As previously stated, the claim does not provide any limit to the modifications that may be made to an AAV8 amino acid or nucleic acid sequence. The substitution mutations Y275F, Y447F, and Y733F of the AAV8 VP1 amino acid sequence according to SEQ ID NO: 5 is not representative of the vast number of possible modifications that may be made to an AAV8 sequence. An adequate written description of a genus of modified AAV8 particles requires more than a mere statement that it is part of the invention. What is required is either (1) a description of a common core structure shared among the members (species) of the functionally described genus or (2) a disclosure of a representative number of species of the functionally described genus. It is not sufficient to define a genus of modified AAV8 particles solely by its desired biological property, i.e. possessing AAV functionality, because disclosure of no more than that, as in the instant case, is simply a wish to know the identity of any modification capable of generating a functional AAV. Also, naming a type of material generically known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material. Thus, claiming all modified AAV8 particles without defining what means will do, or without disclosing a representative number of species, is not in compliance with the written description requirement. 
	Moreover, the structure of one, structurally-undisclosed member of the genus of modified AAV8 particles cannot be predicted a priori from the structure of another, known member of the genus of modified AAV8 particles. Rather, discovery of all members of the genus of modified AAV8 particles, or a representative thereof, would necessarily require the generation and screening of a nearly unlimited number of AAV8 modifications for their functionality by trial and error experimentation.
	Accordingly, this limited information is not deemed sufficient to reasonably convey to one skilled in the art that Applicant is in possession of the broad genus of modified AAV8 particles at the time the application was filed. 
	Dependent claims 6-7 are not included in the basis of the rejection because they correct the deficiencies of the claim upon which they depend.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 30 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 30, dependent on claim 1, recites a host cell comprising “the nucleic acid vector in accordance with claim 1.” However, claim 1 is directed to a rAAV particle comprising a nucleic acid vector and not only the nucleic acid vector itself. Accordingly, claim 30 is improper dependent for failing to include all the limitations of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22, 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Flanagan et al. (2012) “Short Hairpin RNA Suppression of Thymidylate Synthase Produces DNA Mismatches and Results in Excellent Radiosensitization” International Journal of Radiation Oncology* Biology* Physics, 84(5), e613-e620; in view of Maeng, Kyungah (May 2016) “Biological and Therapeutic Implications of Thymidylate Synthase in Pancreatic Neuroendocrine Tumors” (Publication No. 11007508) [Doctoral Dissertation, Graduate School of the University of Florida], 104 pages [evidentiary reference]; US 2015/0203852 A1 to Arora et al.; and US 2012/0021994 A1 to Sugiyama et al.
This rejection is newly applied.
Flanagan discloses a shRNA molecule which mediates suppression of thymidylate synthase (TS) mRNA. See Abstract. In particular, Flanagan discloses a TS shRNA referred to as “TRCN0000045667-1071.1.857”. See page e614, col. 2, second paragraph. A shRNA with a TRC (the RNAi Consortium) library number (TRCN) of 0000045667 refers to a shRNA with a target sequence of CTTTGGGAGATGCACATATTT, as evidenced by Maeng (see Table 2-2 on page 37). A shRNA molecule with a target sequence of CTTTGGGAGATGCACATATTT, as taught by Fanagan, is a shRNA molecule comprising an antisense strand (guide strand) of sequence AAAUAUGUGCAUCUCCCAAAG (SEQ ID NO: 3) and a sense strand (passenger strand) of sequence CUUUGGGAGAUGCACAUAUUU (SEQ ID NO: 4). Accordingly, Flanagan anticipates a shRNA comprising SEQ ID NO: 3 or SEQ ID NO: 4, as recited in claim 22.
Flanagan does not disclose that the shRNA further comprises an unpaired overhang sequence at the 5’ end, as recited in claim 22. However, shRNAs designed to comprise an overhang sequence at either the 5’ end or 3’ end was known in the art prior to the effective filing date of the instantly claimed invention, as taught by Arora (par. 82) and Sugiyama (par. 59). It would have been prima facie obvious to one of ordinary skill in the art to modify the shRNA of Flanagan to further comprise an unpaired overhang sequence at the 5’ end, as taught by Arora and Sugiyama, with a reasonable expectation of success in order to increase a stability of the shRNA molecule. See par. 59 of Sugiyama.
Arora (par. 82) and Sugiyama (par. 59) teach that the overhang sequence at the 5’ end comprises UU.

Conclusion
Claims 20-21, 27-28 are allowed. Claims 1-3, 5-11, 22, 24-26, 29-30 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J GRABER whose telephone number is (571)270-3988. The examiner can normally be reached Monday-Thursday: 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher M Babic can be reached on (571)272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES JOSEPH GRABER/            Examiner, Art Unit 1631                                                                                                                                                                                            

/JAMES D SCHULTZ/            Primary Examiner, Art Unit 1633